Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 16, 2018

                                            No. 04-18-00418-CV

 IN RE WOOD GROUP PSN INC., Miller Environmental Services L.L.C., Star Tex Gasoline
  & Oil Distributors Inc., Basic Energy Services Inc., Cameron Inc., Chacho’s Vacuum Service
Inc., Coastal Chemical Co. L.L.C., Flint Energy Services Inc., FTS International Services L.L.C.,
     Helmerich & Payne International Drilling Co., Mission Petroleum Carriers Inc., Murphy
   Exploration & Production Company - USA, Murphy Oil Corporation, Plains All American
                                          Pipeline L.P.

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Irene Rios, Justice

       The real party in interest filed a motion for extension of time in which to file a motion for
rehearing. Relators oppose the request.

        The real party in interest’s request for an extension of time is GRANTED and the motion
for rehearing is due no later than November 2, 2018.

       The stay of all proceedings in the underlying case imposed by this court on June 22, 2018
remains in place pending final resolution of any further motions for reconsideration.

           It is so ORDERED on October 16, 2018.
                                                                     PER CURIAM

ATTESTED TO: _________________________
                          Keith E. Hottle,
                          Clerk of Court




1
  This proceeding arises out of Cause No. 13-05-11980-DCVAJA, styled County of Dimmit v. Murphy Exploration
& Production Co., et al., pending in the 365th Judicial District Court, Dimmit County, Texas, the Honorable Amado
J. Abascal, III presiding.